We have carefully examined and considered the grounds contained in the suggestion of errors filed in this Court on June 29, 1948. We find it contains no merit and it is overruled.
After the expiration of the time for filing suggestion of errors, without any permission, and in violation of Rule 14 of this Court, appellant attempted to file a second suggestion of errors. It is lawfully no part of the record. The Court cannot examine or consider it. Accordingly it is stricken from the record.
Overruled.